Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-5, 7-11, and 15-20 are pending as of the reply and amendments filed on 10/20/21. Claims 6, 12-14, and 21-41 have been canceled. 
The rejection of claims 9-10 and 18 under 35 USC 112(b) is withdrawn in consideration of the amendments.
Claims 1-5, 7-11, and 15-20, as amended by examiner’s amendment, are allowed. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Anthony Zucchero on 11/3/21.
Please amend the claims accordingly:
To claim 1, line 13, after “alkoxy,”, and before “amine”, insert “hydroxyl,”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed method is not taught or suggested by the prior art. Stojanovic et. al., US 20160031854 A1, publ. 2/4/16; and Quinn et. al., US 20140323473 A1, publ. 10/30/14. Stojanovic teaches a method of reversing inactivation of AChE due to organophosphorus poisoning with the below shown compound: 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
. However, this compound differs from the compounds administered in the instantly claimed method, which require at least one nitrogen ring atom. Stojanovic doesn’t teach or suggests the method of treatment with a compound of formula I. Quinn teaches a method of reactivating AChE after organophosphorus poisoning comprising administering a compound having the following structural formula: 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
. However, the compounds taught by Quinn differ structurally from those of formula I of the instant claims, and there is no teaching or suggestion in Quinn to arrive at a compound of formula I. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Claims 1-5, 7-11, and 15-20, as amended by examiner’s amendment, are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627